                                                                            FILED IN THE
 1                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 2                                                                 Aug 01, 2019
 3                                                                     SEAN F. MCAVOY, CLERK


 4
 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 MELINDA KAY STODA,                          No. 4:19-cv-05017-SAB
10               Plaintiff,
11               v.                            ORDER DISMISSING AMENDED
12 RIVIERA MOBILE HOME PARK,                   COMPLAINT; CLOSING FILE
13 HOLLY MCCAUGHLEY, ED
14 DILUCK, D/B/A/ GOLDEN BELL
15 LLC, TONY BRANSON, ASHTON
16 T. REYAZAT,
17               Defendants.
18
19        Plaintiff is representing herself in this matter. Previously, the Court
20 dismissed Plaintiff’s Complaint for Lack of Subject Matter Jurisdiction, ECF No.
21 9. Plaintiff was granted leave to file an Amended Complaint. She did so. ECF No.
22 10.
23        In the Court’s Order, Plaintiff was advised that she needed to amend her
24 Complaint to demonstrate that the Court has subject-matter jurisdiction to hear this
25 case. She has failed to do so. All the parties in the action are residents of the State
26 of Washington; therefore, diversity jurisdiction does not exist. None of the parties
27 are state actors; therefore, to the extent Plaintiff is relying on the U.S. Constitution
28 to assert her claims, such claims fail to establish subject matter jurisdiction.

      ORDER DISMISSING AMENDED COMPLAINT; CLOSING FILE ~ 1
 1        Accordingly, IT IS ORDERED:
 2        1. Plaintiff’s Amended Complaint, ECF No. 10, is DISMISSED.
 3        2. The Court certifies that an appeal of this dismissal would not be in good
 4           faith.
 5        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 6 this Order and provide a copy to Plaintiff and close the file.
 7        DATED this 1st day of August 2019.
 8
 9
10
11
12
13
14
15                                               Stanley A. Bastian
16                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER DISMISSING AMENDED COMPLAINT; CLOSING FILE ~ 2
